





SHARE AND WARRANT CANCELLATION AGREEMENT

THIS SHARE AND WARRANT CANCELLATION AGREEMENT (this “Agreement”) is made and
entered into as of this _____ day of ___________, 2011, by and between SRKP 16,
Inc., a Delaware corporation (“SRKP 16”), and the stockholders of SRKP 16, as
set forth on Schedule I attached hereto (such stockholders are collectively
referred to herein as the “Stockholders”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Reorganization Agreement (as hereinafter defined).

RECITALS

WHEREAS, as of the date hereof, SRKP 16 entered into an Agreement and Plan of
Reorganization (the “Reorganization Agreement”) with Arrogene NanoTechnology,
Inc., a California Company (“Arrogene”) a copy of which is attached hereto as
Exhibit A;   




WHEREAS, pursuant to the terms of the Reorganization Agreement, and as a
condition to the completion of the transactions contemplated by the
Reorganization Agreement, SRKP 16 agreed to enter into an agreement with the
Stockholders to cancel (i) an aggregate of 5,454,780  shares of SRKP 16 common
stock held by such Stockholders (the “Shares”), as such Shares are more
particularly set forth on Schedule I attached hereto, and (ii) warrants to
purchase an aggregate of 7,096,390  shares of SRKP 16 common stock held by such
Stockholders (the “Warrants”), as such Warrants are more particularly set forth
on Schedule II attached hereto; and




WHEREAS, the Stockholders acknowledge that they would benefit from the
completion of the transactions contemplated by the Reorganization Agreement.




NOW, THEREFORE, for and in consideration of the execution and delivery of the
Reorganization Agreement, and the payment of good and valuable consideration
pursuant to the Reorganization Agreement, the receipt and sufficiency of which
is hereby acknowledged, SRKP 16 and the Stockholders, each intending to be
legally bound by this Agreement, hereby agree as follows:




AGREEMENT




1.  

DUTIES

1.1  

Rights and Obligations of the Parties.  The parties shall be entitled to such
rights and shall perform such duties as set forth herein.  In the event that the
terms of this Agreement conflict in any way with the provisions of the
Reorganization Agreement, the Reorganization Agreement shall control.

1.2

Cancellation of Shares and Warrants.  On the Closing Date of the Reorganization
Agreement, the Shares and the Warrants shall be deemed automatically cancelled.
 The Stockholders agree to execute any and all documents, including, but not
limited to, stock powers for the stock certificates representing the Shares, as
SRKP 16 reasonably determines necessary to effect the cancellation of the Shares
and the Warrants pursuant to the terms of this Agreement.

2.  

DIVIDENDS; VOTING RIGHTS; STOCK SPLITS

2.1

Cash Dividends; Voting Rights.  Prior to the Closing of the Reorganization
Agreement, the Stockholders shall have rights to cash or stock dividends with
respect to the Shares and the Warrants, if





1




--------------------------------------------------------------------------------







any, and have rights to vote their respective Shares, if any such matter
requiring stockholder approval shall arise.




2.2

Stock Splits; Stock Dividends.  In the event of any stock split or other similar
transaction with respect to SRKP 16 common stock that becomes effective prior to
the Closing of the Reorganization Agreement, the additional shares or warrants
issued with respect to the Shares or the Warrants shall be similarly cancelled.

3.  

MISCELLANEOUS

3.1

Transferability.  None of the rights and obligations of the Stockholders
hereunder shall be transferable.

3.2

Notices.  Any notices or other communications required or permitted under this
Agreement shall be in writing and shall be sufficiently given if sent by (i)
registered or certified mail, postage prepaid, addressed as follows, (ii)
facsimile to the facsimile numbers identified below or (iii) overnight courier
(such as UPS or FedEx), addressed as follows:

If to SRKP 16:

 

SRKP 16, Inc.

4737 North Ocean Drive, Suite 207

Lauderdale by the Sea, FL 33308

Attention: Richard Rappaport

Telecopy No.:  (310) 843-9304




If to the Stockholders:




to the address set forth next to the name of each of the Stockholders in
Schedule I




or such other person or address as shall be furnished in writing by any of the
parties and any such notice or communication shall be deemed to have been given
as of the date so mailed.

3.3  

Construction.  The validity, enforcement and construction of this Agreement
shall be governed by the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.

3.4  

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, legatees, assigns and
transferees, as the case may be.  

3.5  

Severability.  If any provision or section of this Agreement is determined to be
void or otherwise unenforceable, it shall not affect the validity or
enforceability of any other provisions of this Agreement which shall remain
enforceable in accordance with their terms.

3.6  

Interpretation.  The headings and subheadings contained in this Agreement are
for reference only and for the benefit of the parties and shall not be
considered in the interpretation or construction of this Agreement.  This
Agreement shall be construed and interpreted without regard to any rule or
presumption requiring that it be construed or interpreted against the party
causing it to be drafted.





2




--------------------------------------------------------------------------------







3.7  

Execution in Counterparts.  This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be deemed
to be an original, but all of which together shall constitute one and the same
instrument.

3.8  

Amendments.  This Agreement may be amended from time to time but only by written
agreement signed by all of the parties hereto.

3.9

Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
any and all prior understandings, agreements, negotiations and discussions, both
written and oral, between the parties hereto with respect to the subject matter
hereof.

IN WITNESS WHEREOF, the parties have executed this Share and Warrant
Cancellation Agreement as of the day and year first above written.




SRKP 16, INC.







By:  /s/ Richard Rappaport

Name:  Richard Rappaport

Title:    President































 





3




--------------------------------------------------------------------------------














STOCKHOLDERS










  /s/ Debbie Schwartzberg

Debbie Schwartzberg










/s/ Debbie Schwartzberg, Trustee

The Julie Schwartzberg Trust dated 2/9/2000

By:  Debbie Schwartzberg

Its:  Trustee










/s/ Debbie Schwartzberg, Trustee

The David N. Sterling Trust dated 2/3/2000

By:  Debbie Schwartzberg

Its:  Trustee










/s/ Janine Frisco________________

Janine Frisco










/s/ Richard Rappaport______________

WestPark Capital Financial Services, LLC

By:  Richard Rappaport

Its:  Chief Executive Officer







/s/ Richard Rappaport______________

Richard Rappaport
















/s/ Anthony Pintsopoulos

Anthony Pintsopoulos










/s/ Richard Rappaport, Trustee

Amanda Rappaport Trust

By:  Richard Rappaport

Its: Trustee










/s/ Richard Rappaport, Trustee

Kailey Rappaport Trust

By:  Richard Rappaport

Its: Trustee










/s/ Kevin DePrimio____________________

Kevin DePrimio










/s/ Jason Stern_______________________

Jason Stern



















 

 













Acknowledged and Agreed:




ARROGENE NANOTECHNOLOGY, INC.







By:

s/ Robert Stuckelman





4




--------------------------------------------------------------------------------







Name:

Robert Stuckelman, Chairman

Title:





5




--------------------------------------------------------------------------------







Schedule I

Stockholders of SRKP 16, Inc.




 

Stockholder

Shares to be cancelled per the terms of this Agreement

Pre-Closing Shares

Post-Closing Shares

1.

WestPark Financial Services, LLC

2,132,274

2,773,979

641,705

2.

Richard Rappaport

872,763

1,135,420

262,657

3.

Amanda Rappaport Trust

245,465

319,338

73,873

4.

Kailey Rappaport Trust

245,465

319,338

73,873

5.

Debbie Schwartzberg

768,670

1,000,000

231,330

6.

The Julie Schwartzberg Trust dated 2/9/2000

76,867

100,000

23,133

7.

The David N. Sterling Trust dated 2/3/2000

76,867

100,000

23,133

8.

Anthony Pintsopoulos

545,478

709,639

164,161

9.

Janine Frisco

190,918

248,374

57,456

10.

Kevin DePrimio

190,918

248,374

57,456

11.

Jason Stern

109,096

141,928

32,832

 

TOTAL

5,454,780

7,096,390

1,641,610

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





6




--------------------------------------------------------------------------------







Schedule II

Warrantholders of SRKP 16, Inc.




 

Warrantholder

Warrants to be cancelled per the terms of this Agreement

Pre-Closing Warrants

Post-Closing Warrants

1.

WestPark Financial Services, LLC

2,773,979

2,773,979

0

2.

Richard Rappaport

1,135,420

1,135,420

0

3.

Amanda Rappaport Trust

319,338

319,338

0

4.

Kailey Rappaport Trust

319,338

319,338

0

5.

Debbie Schwartzberg

           1,000,000

        1,000,000

0

6.

The Julie Schwartzberg Trust dated 2/9/2000

            100,000

                   100,000

                    0

7.

The David N. Sterling Trust dated 2/3/2000

            100,000

                  100,000

                     0

8.

Anthony Pintsopoulos

100,000

100,000

0

9.

Janine Frisco

100,000

100,000

0

10.

Kevin DePrimio

709,639

709,639

0

11.

Jason Stern

248,374

248,374

0

 

TOTAL

7,096,390

7,096,390

0

 

 

 

 

 





7




--------------------------------------------------------------------------------










Exhibit A




Agreement and Plan of Reorganization









